Case 2:20-cv-03377-GW-SK Document 38 Filed 03/29/21 Page 1 of 2 Page ID #:315



   1

   2
                                                                    JS-6
   3

   4

   5

   6

   7

   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10

  11   JOHN MALKIN,                        Case No. CV 20-3377-GW-SKx

  12                    Plaintiff,         ORDER ON STIPULATION FOR
             v.                            DISMISSAL OF COMPLAINT AND
  13
                                           ENTIRE ACTION WITH PREJUDICE
  14   NBCUNIVERSAL MEDIA, LLC,
       et al.,
  15
                        Defendants.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:20-cv-03377-GW-SK Document 38 Filed 03/29/21 Page 2 of 2 Page ID #:316



   1        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, and the
   2 stipulation of the parties, the Court orders as follows:

   3        This action, including all claims asserted by plaintiff John Malkin against
   4 defendants in the Complaint, is hereby DISMISSED IN ITS ENTIRETY WITH

   5 PREJUDICE, with all parties to bear their own attorneys’ fees and costs.

   6        IT IS SO ORDERED.
   7

   8
       Dated: March 29, 2021

   9                                         _____                    _____
  10                                         HON. GEORGE H. WU,
                                             UNITED STATES DISTRICT JUDGE
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
